Citation Nr: 1525861	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection and assigned an effective date of March 22, 2010.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran has specifically alleged that his PTSD renders him unemployable, and has submitted medical evidence addressing this issue.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The issues of entitlement to a higher initial evaluation for PTSD and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 1976, the RO denied service connection for a nervous condition; the Veteran did not appeal.

2.  In July 1985, the RO denied service connection for bipolar affective disorder with antisocial personality, PTSD, and anxiety neurosis; the Veteran did not appeal.

3.  In March 1989, the RO declined to reopen the Veteran's claim for a mental condition; the Veteran did not appeal.

4.  The Veteran submitted a new claim of entitlement to service connection for PTSD in March 2010, which was granted by the RO in June 2010; there are no communications between the March 1989 rating decision and the March 2010 submission which may be considered a formal or informal claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to March 22, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A March 2010 letter included information regarding the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

Service connection for a nervous condition was denied by the RO in December 1976.  The Veteran did not timely appeal.  

In January 1978, the Veteran submitted a claim for nonservice-connected pension.  In March 1978, the RO denied that claim.  It noted that the Veteran was diagnosed with antisocial personality.

In July 1985, the RO denied service connection for bipolar affective disorder with antisocial personality, PTSD, and anxiety neurosis.  The Veteran did not appeal.

In October 1988, the Veteran submitted a petition to reopen his claim of entitlement to service connection for a mental condition.  In March 1989, the RO determined that the evidence did not warrant any change in the previous determination as to a mental condition, noting that the record did not establish that a psychiatric condition manifested within one year of active service.  The Veteran did not appeal.

In March 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  In June 2010, service connection was granted for PTSD.  The RO assigned an effective date of March 22, 2010, the date of receipt of the Veteran's claim.  

The Veteran argues that an earlier effective date of service connection is warranted, and that he has been treated for PTSD since 1985.  Unfortunately, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for a psychiatric disorder was most recently denied in March 1989, and that a new claim was not submitted until March 2010.   Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for PTSD.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for PTSD subsequent to the March 1989 RO decision until receipt of the Veteran's March 2010 claim.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is March 22, 2010, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for PTSD. 


ORDER

Entitlement to an effective date earlier than March 22, 2010 for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks a higher initial evaluation for his PTSD, and also alleges that PSTD renders him unemployable and that a TDIU is warranted.  Outpatient treatment records dating to 2009 reflect the psychiatrist's statement that the Veteran's symptoms caused moderate to severe impairment of functioning.  The provider also stated that the Veteran's symptoms were too severe for him to be able to find and maintain employment, and that the Veteran was permanently and totally disabled and unemployable.  These same statements are evident repeatedly in the outpatient record, most recently in December 2012 (the record of which is in the Veteran's Virtual VA electronic file).

By contrast, the March 2013 VA examiner characterized the Veteran's PTSD symptoms as clinically mild, occasionally increasing to moderate severity.  With respect to employability, the examiner concluded that the Veteran's PTSD symptomatology was not severe enough to interfere with his ability to find gainful employment.  While the record indicates that this examiner endorsed review of the claims file and VA treatment records, she did not explain the basis for her opinions in light of outpatient records showing more severe symptoms and suggesting interference with employment.  Thus, the Board concludes that the March 2013 VA examiner must be asked to explain the underlying rationale for her conclusions in light of conflicting records generated by the Veteran's outpatient provider.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA provider who examined the Veteran in March 2013 review the claims file and electronic record and address the questions set forth below.  If the March 2013 examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If the examiner determines that an additional examination is necessary, such should be scheduled.  

After review of the record to include this remand (and reexamination of the Veteran if deemed necessary), the examiner should address the conflict between her examination findings and the reports generated by the Veteran's VA outpatient mental health provider, with regard to the severity of his PTSD symptoms and their functional impact on his daily activities, to include employment.  

The complete rationale for any conclusion reached should be set forth in the addendum or examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Upon completion of the above action, review the addendum reports to ensure that they address the questions presented and adequately respond to the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


